PER CURIAM.
Robert Clayborne, Jr. appeals the district court’s1 28 U.S.C. § 1915(e)(2) dismissal of his pro se complaint asserting a claim of deliberate indifference to his serious medical needs, under 42 U.S.C. § 1983, and a claim of disability discrimination, under the Americans with Disabilities Act. Upon careful de novo review, see Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir. 2000) (per curiam), we conclude that the dismissal was proper. Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable Richard G. Kopf, United States District Judge for the District of Nebraska.